Citation Nr: 1629996	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  15-40 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a December 1954 rating decision denying service connection for an acquired psychiatric disability.

2.  Whether there was CUE in an August 1956 rating decision granting service connection for an acquired psychiatric disability and assigning an initial 10 percent evaluation effective April 25, 1956.

3.  Whether there was CUE in a May 1993 rating decision increasing the rating of the Veteran's acquired psychiatric disability to 100 percent effective May 26, 1988.


REPRESENTATION

Veteran represented by:	Michael D.J. Eisenberg, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed December 1954 rating decision denied the claim of entitlement to service connection for an acquired psychiatric disability; this rating decision was reasonably supported by the evidence then of record and the prevailing legal authority, and the rating decision was not undebatably erroneous.

2.  An unappealed August 1956 rating decision granted service connection for an acquired psychiatric disability and assigned a 10 percent rating effective April 25, 1956; this rating decision was reasonably supported by the evidence then of record and the prevailing legal authority, and the rating decision was not undebatably erroneous.

3.  An unappealed May 1993 rating decision increased the rating for the Veteran's acquired psychiatric disability to 100 percent effective May 26, 1988; this rating decision was reasonably supported by evidence then of record and prevailing legal authority, and the rating decision was not undebatably erroneous.


CONCLUSIONS OF LAW

1.  There was no CUE in the December 1954 rating decision denying the claim of entitlement to service connection for an acquired psychiatric disability, and that decision is final.  38 U.S.C.A. § 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.105(a) (2015).

2.  There was no CUE in the August 1956 rating decision granting service connection for an acquired psychiatric disability and assigning a 10 percent rating effective April 25, 1956, and that decision is final.  38 U.S.C.A. § 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.105(a) (2015).

3.  There was no CUE in the May 1993 rating decision increasing the rating for the Veteran's acquired psychiatric disability to 100 percent effective May 26, 1988, and that decision is final.  38 U.S.C.A. § 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board would like to express that it is extremely sympathetic toward the Veteran's claim and is deeply appreciative of the Veteran's courageous and dedicated military service during World War II.  There is no disputing the fact that the Veteran witnessed unfathomable things that left a deep impression on him.  It is for that reason that he is service connected for PTSD and rated at 100 percent.  The Board fully understands the Veteran's contentions as will be discussed in detail below.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In this case, the Veteran argues that he is entitled to a 100 percent disability rating for an acquired psychiatric disability from December 1945, when he separated from active duty service.  In pursuit of this rating, the Veteran has claimed CUE in a December 1954 rating decision denying service connection, an August 1956 rating decision granting service connection effective April 25, 1956 and assigning an initial 10 percent rating, and in a May 1993 rating decision increasing the rating to 100 percent effective May 26, 1988.

Initially the Board notes that there is no duty to assist the Veteran in obtaining additional evidence to support a claim of CUE, because CUE claims are based upon the record before VA at the time the decision was made.  Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims of CUE, because CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001); see also Parker v. Principi, 15 Vet. App. 407, 412   (2002) (in a case involving a CUE claim as to a prior final RO decision, the Secretary's VCAA remand motion "has no merit following this Court's decision in Livesay."); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE").  

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  When the evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. § 7105(c); 38 U.S.C.A. § 3.105(a).  

There is a three-pronged test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (that is, there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was CUE must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).  

CUE a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed CUE.  CUE are "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

A failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Furthermore, in determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there is no error within the meaning of 38 C.F.R. § 3.105(a).  Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Lastly, a motion for revision based on CUE must be plead with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom.  Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to raise CUE there must be some degree of specificity as to what the alleged error is and ... persuasive reasons must be given as to why the result would have been manifestly different").  

Analysis - CUE in December 1954 Rating Decision

In December 1953, the Veteran submitted evidence that was construed as a claim of entitlement to service connection for an acquired psychiatric disability.  At that time, the Veteran submitted a statement from Dr. Staffier indicating that the Veteran suffered from a "marked anxiety neurosis."  In November 1954, Dr. Katz submitted a statement that the Veteran's "primary difficulty [was] a nervous and emotional one, most probably showing exacerbations at times of stress commencing with his experience in the armed service."  Also in November 1954, Dr. MacDonald stated that the Veteran "present[ed] an anxiety picture . . . on the basis of his history his first somatic symptoms started while he was in service."  Dr. MacDonald opined that the Veteran's condition was causally related to his military service.   Also in November 1954, the Veteran's representative stated that the Veteran was treated for exhaustion on May 20, 1944.  

A December 1954 rating decision denied the Veteran's claim, indicating that it had considered the Veteran's service treatment records and above-discussed private treatment records.  The Veteran timely disagreed with the December 1954 denial of his claim, but he withdrew his appeal in October 1955, indicating that he would later submit evidence in support of the claim.  The decision thus became final.  See Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008.  The regulation in effect at that time required that an application for review on appeal be filed within one year of the decision.

The basic provisions of the law regarding service connection are the same today as they were at the time of the RO's December 1954 decision.  The Veteran's representative broadly argues that the December 1954 rating decision contained CUE because VA had "all of the aforementioned evidence discussed in the previous paragraph [, which] alone should have granted [the Veteran] service connection for his mental health condition."  In other words, the Veteran's representative explicitly acknowledges that the correct facts were before the RO at the time of the rating decision, but also argues that the RO did not properly weigh the evidence in the Veteran's favor.  A broad contention that the RO should have weighed the evidence differently cannot constitute CUE, and such argument does not demonstrate error that is undebatable and clearly altering of the December 1954 rating decision.  

Furthermore, to the extent that the December 1954 rating decision failed to reference any particular evidence under consideration, such an omission does not demonstrate that the RO did not consider the entirety of the evidence of record.  Indeed, before February 1990, VA ROs were not required to provide a statement of reasons or bases for their decisions, and the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that RO decisions before that date are presumptively valid, even in the absence of such discussion.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004) (holding that statements of reasons or bases in RO decision were not required prior to "the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision"); see also Eddy v. Brown, 9 Vet. App. 52, 58 (1996) (holding that "silence in a final [RO] decision made before February 1990 cannot be taken as showing a failure to consider evidence of record.")  Accordingly, "to establish [CUE] in a pre-February-1990 [RO] decision, it must be clear from the face of that decision that a particular fact or law had not been considered in the [RO's] adjudication of the case."  Joyce v. Nicholson, 19 Vet. App. 36, 46 (2005).  There is no indication on the face of the December 1954 rating decision that the RO did not consider the evidence of record in the claims file at the time of the decision, including the evidence subsequently cited by the Veteran and his representative.  Thus, the Board cannot conclude that the RO failed to do so on the basis of silence alone.  See Eddy, 9 Vet. App. at 58; see also King v. Shinseki, 26 Vet. App. 433, 439 (2015).  Absent evidence to the contrary and consistent with the holdings of the Court, the Board will presume that the RO correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).

Moreover, at the time of the December 1954 rating decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the RO rating panel participated in the December 1954 rating decision and was a signatory to the determination, indicating agreement with the finding that the Veteran's acquired psychiatric disability was not incurred in or aggravated by active duty service.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010) (acknowledging RO rating boards included physicians in pre-Colvin era decisions and permissibly relied on the medical judgment offered by the medical member of the rating board who participated in the determination); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment).  The opinion that the evidence was insufficient to establish service connection was supported by the medical member of the panel and the RO apparently relied on this medical judgment in deciding the claim.

Thus, upon review of the totality of the evidence of record, the Board cannot say that it is "undebatable" that the RO's December 1954 rating decision contains error in failing to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  The evidence of record at the time of the RO's decision supported its conclusion that service connection was unwarranted.  The Veteran has not presented evidence of CUE in the RO's December 1954 adjudication, which, had such error not been made, would have manifestly changed the outcome of the decision.  

It is also noted that while the Veteran's representative has suggested that service treatment records were not of record, or were lost, the fact remains that the service treatment records are contained in the claims file and are date stamped by the Veteran's Administration or December 29, 1945.  Not only this, but the rating sheet in 1946 noted that the most recent examination was the service records, suggesting that VA did in fact have the Veteran's service treatment records.

As such, the claim of CUE in the December 1954 rating decision is denied.

Analysis - CUE in August 1956 Rating Decision

Following the final denial of the Veteran's claim of entitlement to service connection in a December 1954 rating decision, on April 25, 1956, the Veteran submitted additional evidence to reopen his claim for service connection, and an August 1956 rating decision granted service connection with an effective date of April 25, 1956, the date of receipt of the reopened claim.  The Veteran's representative has argued CUE in both the assigned effective date of April 25, 1956 and the initial 10 percent evaluation.  The Board will first discuss whether there was CUE in the assignment of an effective date of April 25, 1956.

The effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  The "date entitlement arose" has been interpreted to mean the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

When service connection is granted based on a claim that has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1225 (2003).

VA is required to look to all communications from the veteran, which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).  The date of receipt is the date when a claim, information or evidence was received at VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).

VA may not pay a benefit before a claim is made. 38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Lalonde v. West, 12 Vet. App. 377 (1999); Brannon v. West, 12 Vet. App. 32 (1998).  Similarly, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that disability.  Crawford v. Brown, 5 Vet. App. 33 (1995); KL v. Brown, 5 Vet. App. 205 (1993).  

In this case, the Veteran's representative argues, for example in May 2016, that the April 25, 1956 effective date assigned by the August 1956 rating decision is CUE because VA at that time "had medical documentation demonstrating that the Veteran was diagnosed with psychoneurosis in 1944 after he suffered a head injury and concussion."  Therefore, the Veteran's representative argues, because the Veteran showed evidence of an acquired psychiatric disability in-service, the RO committed CUE by failing to assign an effective date as of the Veteran's December 1945 discharge from active duty.

This argument not only fails to advance evidence of CUE, but it also betrays a misunderstanding of the pertinent law and regulation regarding the assignment of effective dates.  Determining the date when entitlement to service connection arose, which the Veteran's representative argues is 1944, is only part of the necessary analysis.  As noted above, the proper effective date for an award of service connection is the later of the date when entitlement arose and the date when the Veteran filed a claim for benefits.  The Veteran's representative himself concedes, and the Board agrees based on its analysis of the evidence of record, that the Veteran submitted a petition to reopen his claim of entitlement to service connection in April 1956.  The correct effective date, then, is the later of the date when entitlement to service connection arose, which the Veteran's representative characterizes as 1944, and the date when the Veteran filed his claim to reopen in April 1956.  With April 1956 the later of these two dates, the Board cannot discern how the RO's assignment of an April 1956 effective date for the award of service connection could constitute CUE.

Thus, upon review of the totality of the evidence of record, the Board cannot say that it is "undebatable" that the RO's August 1956 rating decision contains error in assigning an effective date of April 1957 for the award of service connection for an acquired psychiatric disability.  The evidence of record at the time of the RO's decision supported its assigned effective date.  The Veteran has not presented evidence of CUE in the RO's August 1956 adjudication, which, had such error not been made, would have manifestly changed the outcome of the decision.  As such, the claim of CUE in the assignment of an effective date in the August 1956 rating decision is denied.

The Veteran's representative additionally argues that the assignment of an initial 10 percent evaluation by the August 1956 rating decision constituted CUE because a 100 percent evaluation was warranted.  

The August 1956 rating decision characterized the Veteran's disability as a physiological GI reaction, and it assigned an initial 10 percent evaluation under Diagnostic Code 9101, applicable to neurasthenia.  Under that Diagnostic Code, a 10 percent rating was warranted for moderate neurasthenia; a 30 percent rating was warranted for a moderately severe neurasthenia (with characteristic mental and physical fatigability unrelated to disease process or toxic agents, with fairly frequent headaches not due toxemia, uncorrected visual defect, etc., fairly frequent prolonged periods of insomnia, or objectively ascertained vasomotor instability, approximating neurocirculatory asthenia with decided reduction in exercise tolerance; productive of considerable social and industrial inadaptability); a 50 percent rating was warranted for severe neurasthenia; and an 80 percent rating was warranted for pronounced neurasthenia.  The Board notes that the 10 percent rating would encompass symptoms that were less severe than those listed for 30 percent, even though the exact symptomatology was not listed. Veterans Regulation No. 2(a), pt. II, par. III; Department of Veterans Affairs Regulations 1008 and 1009; effective from January 25, 1936, to December 31, 1957; 1945 VA Rating Schedule, Diagnostic Code 9101 (1945).

In this case, while the Veteran's representative has argued that the RO committed CUE by failing to assign a 100 percent disability rating at the time of the August 1956 rating decision, the Board notes that the pertinent Diagnostic Code applicable to the Veteran's disability did not provide for a 100 percent evaluation at all; Diagnostic Code 9101 instead provided for a maximum 80 percent evaluation.  The RO's failure in August 1956 to assign the Veteran a non-existent rating under the assigned Diagnostic Code can thus hardly be characterized as CUE.

The Veteran's representative has not otherwise advanced specific allegations that the correct facts as they were known at the time were not before the RO in August 1956, or that the statutory or regulatory provisions extant at that time were incorrectly applied.  Instead, the Veteran's representative, for example in May 2016, has argued that though the RO "had evidence" in August 1956 of the Veteran's inability to work and homelessness in the approximately 12 years following his discharge from the military, the RO failed to weigh this evidence this evidence in the Veteran's favor.  An allegation that the RO, in its decision, improperly weighed and evaluated the evidence of record at that time can never rise to the stringent definition of CUE.  See Russell, supra.  Consequently, the Veteran's claim of CUE in the August 1956 rating decision that assigned a 10 percent rating for an acquired psychiatric disability must fail.

To this end, the Board notes that in August 1956, a reasonable adjudicator might well have determined that the Veteran's symptoms were of no more than moderate severity.  A July 1956 VA examination showed that the Veteran lived with his parents and brother, he "mingle[d] well", and had "many friends of both sexes."  The Veteran was on good terms with all members of his family, and he had never suffered from serious financial distress.  In his spare time, the Veteran read the newspaper, listened to the radio, and watched television.  The Veteran was neatly attired, and had good contact with his surroundings.  The Veteran had no definite mood abnormalities, no hallucinations, and no delusions.  The Veteran complained of a "ball like [sic] in the upper stomach", and he occasionally found that he could not breathe.  The Veteran complained of diarrhea.  The examiner diagnosed the Veteran as "passive-aggressive, emotionally unstable personality with psychophysiologic gastro-intestinal reaction with some anxiety."  Furthermore, the Board observes that there is no medical opinion at the time of that decision suggesting that the Veteran's symptoms were more than moderate in their level of severity.  Likewise, the Board notes that there is no medical evidence showing that the veteran's psychiatric disability was productive of definite social and industrial inadaptability, as would be required for a 30 percent or higher rating under the rating schedule in effect in 1956 governing psychiatric conditions.  Thus, the Board finds that the Veteran's psychiatric symptoms reasonably supported the RO's assignment of a 10 percent disability evaluation.  

Considering the evidence available at the time of the August 1956 rating decision, and applicable rating criteria, there is nothing to compel a conclusion, to which reasonable minds could not differ, that a rating in excess of 10 percent should have been assigned.  The file shows that the RO properly considered the evidence and law when making its August 1956 decision.  While the Veteran and his representative believe that the symptomatology the Veteran demonstrated at the time of the 1956 decision was at least moderately severe in severity, their assertions essentially amount to disagreement with how the facts were weighed and evaluated.  There was no undebatable error, and the Board finds no CUE in the August 1956 rating decision.  As such, the claim of CUE in this decision must be denied.

Thus, upon review of the totality of the evidence of record, the Board cannot say that it is "undebatable" that the assignment of a 10 percent disability evaluation in the August 1956 rating decision contains error.  The evidence of record at the time of the RO's decision supported its conclusion that a 10 percent disability evaluation was warranted.  The Veteran has not presented evidence of CUE in the RO's assigned rating, which, had such error not been made, would have manifestly changed the outcome of the decision.  As such, the claim of CUE in the assignment of a 10 percent initial rating in the August 1956 rating decision is denied.

Analysis - CUE in May 1993 Rating Decision

Following the final rating decision in August 1956 granting service connection for an acquired psychiatric condition with an initial 10 percent evaluation, in December 1985, the Veteran filed a claim seeking an increased rating, and a December 1986 rating decision increased the rating of the Veteran's psychiatric disability to 30 percent effective December 23, 1985.  A June 1987 rating decision continued this rating.  The Veteran appealed this decision, and in April 1988, the Board continued the 30 percent evaluation for the Veteran's acquired psychiatric disability.  This Board decision was final upon issuance and concluded the previous appeal.

On May 26, 1988, the RO received a communication that was construed as a claim for an increased rating for an acquired psychiatric disability.  A July 1988 rating decision continued the Veteran's 30 percent rating.  The Veteran disagreed with this rating, and an April 1989 rating decision increased the rating for the Veteran's disability to 70 percent effective May 26, 1988.  The Veteran appealed this decision, and a May 1993 rating decision increased the Veteran's rating to 100 percent effective May 26, 1988.  

The effective date for an increased rating may be assigned on the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

Thus, three possible effective dates may be assigned depending on the facts of the case.  If an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, and the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  If an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred and been factually ascertainable.  38 C.F.R. § 3.400(o)(2).  If an increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

Therefore, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or was factually ascertainable.  38 C.F.R. §§ 3.155, 3.400(o)(2); Hazan v. Gober, 10 Vet. App. 511 (1992).  Therefore, the Board will first determine the date of receipt of the Veteran's claim.

In this case, the Veteran's representative contends that the RO's May 1993 rating decision contained CUE by not assigning an effective date for the 100 percent rating as of December 1945, the date of the Veteran's separation from service.  This argument both fails to support a claim of CUE and again misunderstands the manner in which VA assigns the effective dates for increased rating claims.  Indeed, both the Board's analysis and the May 2016 statement of the Veteran's representative conclude that the Veteran filed a claim of entitlement to an increased rating on May 26, 1988.  Thus, with a date of claim for an increased rating of May 26, 1988, unambiguously established, the Veteran could have been entitled to an effective date as early as May 26, 1987, but only if it was factually ascertainable that Veteran's increase in disability preceded the date of claim by one year or less.  Upon review of the medical evidence of record, the Board finds that the May 1993 rating decision reasonably assigned an effective date as of the date of the Veteran's claim.  As a matter of law, given the May 26, 1988, date of claim, the May 1993 rating decision could not assign an effective date of December 1945, and the assertion that the failure of the rating decision to assign an effective date of December 1945 fails.  

Thus, upon review of the totality of the evidence of record, the Board cannot say that it is "undebatable" that the RO's May 1993 rating decision contains error in assigning an effective date of May 26, 1988, for the award of a total disability rating for the Veteran's acquired psychiatric disability.  The evidence of record at the time of the RO's decision supported its conclusion that such an effective date was warranted.  The Veteran has not presented evidence of CUE in the RO's May 1993 adjudication, which, had such error not been made, would have manifestly changed the outcome of the decision.  As such, the claim of CUE in the May 1993 rating decision is denied.



ORDER

The appeal to amend or revise the December 1954, August 1956, and May 1993 rating decisions on the basis of CUE is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


